Per Curiam.
The validity of the assessment is attacked upon the ground that it appears, from the evidence, to have been made arbitrarily, at the rate of $1.47 per front foot.
The fact that the benefits have been distributed along the line of the improvement in proportion to frontage does not necessarily make the' assessment void. If that method properly apportions the benefits, its use cannot be justly objected to. Raymond v. Rutherford, 26 Vroom 441; De Witt v. *216Elizabeth, 27 Id. 119. That it did so in the present ease, in the judgment of the commissioners, appears from their report, and the accuracy of their judgment is not successfully assailed by any evidence which has been submitted to us.
The assessment is further attacked for failure to impose any part of the cost of the improvement upon the Ocean City Electric railway, a corporation owning and operating a trolley road through Central avenue. An objection similar in substance was considered and disposed of by this court, at the present term, in the case of Dean v. City of Paterson, ante p. 199. The conclusion reached was adverse to the contention of the prosecutor.
The assessment must be sustained.